Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and remarks filed on 06/14/22 have been entered and fully considered and are found convincing. The grounds of rejection set forth in the previous office action are withdrawn and the claims are allowable for the reasons noted below.

	Allowable Subject Matter
Claim(s) 21-40 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the claims as a whole as amended. Further search and consideration, see CN 113063786 A, claim 6, wherein classifying and counting the multiple electronic images so as to obtain the particle number of each component in the urine sample is classified and counted according to the size of the particle. However, the newly discovered prior art does not qualify as prior art and further does not teach the categorization of the plurality of segmented images of the urine particles according to a plurality of categories based upon size. Even if the prior art was qualifying as prior art, it did not teach all the limitations, and further it would not have been obvious to combine the teachings of the classification of the size and count according to size and assume this was happening to the segmented images. Further, it would not have been obvious to one of ordinary skill in the art to combine D1, D2, D4, D5, and the newly discovered prior art to yield the limitations as presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661